
	

113 HR 2992 IH: Business Activity Tax Simplification Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2992
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Sensenbrenner
			 (for himself, Mr. Goodlatte,
			 Mr. Scott of Virginia,
			 Mr. Bachus,
			 Mr. Chabot,
			 Mr. Duncan of South Carolina,
			 Mr. Jordan, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To regulate certain State taxation of interstate
		  commerce, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Business Activity Tax Simplification
			 Act of 2013.
		2.Modernization of
			 Public Law 86–272
			(a)Solicitations
			 With Respect to Sales and Transactions of Other Than Tangible Personal
			 PropertySection 101 of the Act entitled An Act relating
			 to the power of the States to impose net income taxes on income derived from
			 interstate commerce, and authorizing studies by congressional committees of
			 matters pertaining thereto, approved September 14, 1959 (15 U.S.C. 381
			 et seq.), is amended—
				(1)in section (a), by
			 striking either, or both, and inserting any one or
			 more;
				(2)in subsection
			 (a)(1), by striking by such person and all that follows and
			 inserting
					
						(which are sent outside the State for
			 approval or rejection) or customers by such person, or his representative, in
			 such State for sales or transactions, which are—(A)in the case of
				tangible personal property, filled by shipment or delivery from a point outside
				the State; and
						(B)in the case of all
				other forms of property, services, and other transactions, fulfilled or
				distributed from a point outside the
				State;
						;
				(3)in subsection
			 (a)(2), by striking the period at the end and inserting a semicolon;
				(4)in subsection (a),
			 by adding at the end the following new paragraphs:
					
						(3)the furnishing of
				information to customers or affiliates in such State, or the coverage of events
				or other gathering of information in such State by such person, or his
				representative, which information is used or disseminated from a point outside
				the State; and
						(4)those business
				activities directly related to such person’s potential or actual purchase of
				goods or services within the State if the final decision to purchase is made
				outside the
				State.
						;
				(5)by striking
			 subsection (c) and inserting the following new subsection:
					
						(c)For purposes of
				subsection (a) of this section, a person shall not be considered to have
				engaged in business activities within a State during any taxable year
				merely—
							(1)by reason of sales
				or transactions in such State, the solicitation of orders for sales or
				transactions in such State, the furnishing of information to customers or
				affiliates in such State, or the coverage of events or other gathering of
				information in such State, on behalf of such person by one or more independent
				contractors;
							(2)by reason of the
				maintenance of an office in such State by one or more independent contractors
				whose activities on behalf of such person in such State are limited to making
				sales or fulfilling transactions, soliciting order for sales or transactions,
				the furnishing of information to customers or affiliates, and/or the coverage
				of events or other gathering of information; or
							(3)by reason of the
				furnishing of information to an independent contractor by such person ancillary
				to the solicitation of orders or transactions by the independent contractor on
				behalf of such person.
							;
				and
				(6)in subsection
			 (d)(1)—
					(A)by inserting
			 or fulfilling transactions after selling;
			 and
					(B)by striking
			 the sale of, tangible personal property and inserting a
			 sale or transaction, furnishing information, or covering events, or otherwise
			 gathering information.
					(b)Application of
			 Prohibitions to Other Business Activity TaxesTitle I of the Act
			 entitled An Act relating to the power of the States to impose net income
			 taxes on income derived from interstate commerce, and authorizing studies by
			 congressional committees of matters pertaining thereto, approved
			 September 14, 1959 (15 U.S.C. 381 et seq.), is amended by adding at the end the
			 following:
				
					105.For taxable periods beginning on or after
				January 1, 2014, the prohibitions of section 101 that apply with respect to net
				income taxes shall also apply with respect to each other business activity tax,
				as defined in section 5(a)(2) of the Business Activity Tax Simplification Act
				of 2013. A State or political subdivision thereof may not assess or collect any
				tax which by reason of this section the State or political subdivision may not
				impose.
					.
			3.Minimum
			 jurisdictional standard for state and local net income taxes and other business
			 activity taxes
			(a)In
			 GeneralNo taxing authority of a State shall have power to
			 impose, assess, or collect a net income tax or other business activity tax on
			 any person relating to such person’s activities in interstate commerce unless
			 such person has a physical presence in the State during the taxable period with
			 respect to which the tax is imposed.
			(b)Requirements for
			 Physical Presence
				(1)In
			 generalFor purposes of subsection (a), a person has a physical
			 presence in a State only if such person’s business activities in the State
			 include any of the following during such person’s taxable year:
					(A)Being an
			 individual physically in the State, or assigning one or more employees to be in
			 the State.
					(B)Using the services
			 of an agent (excluding an employee) to establish or maintain the market in the
			 State, if such agent does not perform business services in the State for any
			 other person during such taxable year.
					(C)The leasing or
			 owning of tangible personal property or of real property in the State.
					(2)De minimis
			 physical presenceFor purposes of this section, the term
			 physical presence shall not include—
					(A)presence in a
			 State for less than 15 days in a taxable year (or a greater number of days if
			 provided by State law); or
					(B)presence in a
			 State to conduct limited or transient business activity.
					(c)Taxable Periods
			 Not Consisting of a YearIf the taxable period for which the tax
			 is imposed is not a year, then any requirements expressed in days for
			 establishing physical presence under this Act shall be adjusted pro rata
			 accordingly.
			(d)Minimum
			 Jurisdictional StandardThis section provides for minimum
			 jurisdictional standards and shall not be construed to modify, affect, or
			 supersede the authority of a State or any other provision of Federal law
			 allowing persons to conduct greater activities without the imposition of tax
			 jurisdiction.
			(e)Exceptions
				(1)Domestic
			 business entities and individuals domiciled in, or residents of, the
			 stateSubsection (a) does not apply with respect to—
					(A)a person (other
			 than an individual) that is incorporated or formed under the laws of the State
			 (or domiciled in the State) in which the tax is imposed; or
					(B)an individual who
			 is domiciled in, or a resident of, the State in which the tax is
			 imposed.
					(2)Taxation of
			 partners and similar personsThis section shall not be construed
			 to modify or affect any State business activity tax liability of an owner or
			 beneficiary of an entity that is a partnership, a S corporation (as defined in
			 section 1361 of the Internal Revenue Code of 1986), a limited liability company
			 (classified as a partnership for Federal income tax purposes), a trust, an
			 estate, or any other similar entity, if the entity has a physical presence in
			 the State in which the tax is imposed.
				(3)Preservation of
			 authorityThis section shall not be construed to modify, affect,
			 or supersede the authority of a State to enact a law and bring an enforcement
			 action under such law or existing law against a person or persons or an entity
			 or entities, including but not limited to related persons or entities, that is
			 or are engaged in an illegal activity, a sham transaction, or an actual abuse
			 in its or their business activities in order to ensure a proper reflection of
			 its or their tax liabilities, nor shall it supersede the authority of a State
			 to require combined reporting.
				4.Group
			 returnsIf, in computing the
			 net income tax or other business activity tax liability of a person for a
			 taxable year, the net income or other economic results of affiliated persons is
			 taken into account, the portion of such combined or consolidated net income or
			 other economic results that may be subject to tax by the State shall be
			 computed using the methodology that is generally applicable to businesses
			 conducting similar business activities and, if that generally applicable
			 methodology employs an apportionment formula, the denominator or denominators
			 of that formula shall include the aggregate factors of all persons whose net
			 income or other economic results are included in such combined or consolidated
			 net income or other economic results and the numerator or numerators shall
			 include the factors attributable to the state of only those persons that are
			 themselves subject to taxation by the State pursuant to the provisions of this
			 Act and subject to all other legal constraints on State taxation of interstate
			 or foreign commerce.
		5.Definitions and
			 effective date
			(a)DefinitionsFor
			 purposes of this Act:
				(1)Net income
			 taxThe term net income tax has the meaning given
			 that term for the purposes of the Act entitled An Act relating to the
			 power of the States to impose net income taxes on income derived from
			 interstate commerce, and authorizing studies by congressional committees of
			 matters pertaining thereto, approved September 14, 1959 (15 U.S.C. 381
			 et seq.).
				(2)Other business
			 activity tax
					(A)In
			 generalThe term other business activity tax means
			 any tax in the nature of a net income tax or tax measured by the amount of, or
			 economic results of, business or related activity conducted in the
			 State.
					(B)ExclusionThe
			 term other business activity tax does not include a sales tax, a
			 use tax, or a similar transaction tax, imposed on the sale or acquisition of
			 goods or services, whether or not denominated a tax imposed on the privilege of
			 doing business.
					(3)PersonThe
			 term person has the meaning given such term by section 1 of title
			 1 of the United States Code. Each corporation that is a member of a group of
			 affiliated corporations, whether unitary or not, is itself a separate
			 person.
				(4)StateThe
			 term State means any of the several States, the District of
			 Columbia, or any territory or possession of the United States, or any political
			 subdivision of any of the foregoing.
				(5)Tangible
			 personal propertyFor purposes of section 3(b)(1)(C), the leasing
			 or owning of tangible personal property does not include the leasing or
			 licensing of computer software.
				(b)Effective
			 DateThis Act shall apply with respect to taxable periods
			 beginning on or after January 1, 2014.
			
